United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Orange, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1580
Issued: November 19, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 22, 2007 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ merit decision dated March 2, 2007. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over this case.
ISSUE
This issue is whether appellant met his burden of proof to establish that he sustained an
emotional condition in the performance of duty causally related to factors of his federal
employment.
FACTUAL HISTORY
On December 6, 2005 appellant, then a 37-year-old manager of customer services, filed a
Form CA-1, traumatic injury claim, alleging that on December 5, 2005 his preexisting emotional
condition was aggravated when the postmaster became abusive during an interview. He stopped

work that day.1 In a disability slip dated December 5, 2005, Dr. Harold Pascal, a psychiatrist,
advised that appellant could not work due to aggravation of a preexisting emotional condition
due to an incident with the postmaster.
The employing establishment controverted the claim. In a December 7, 2005 statement,
Gary Thompson, the postmaster, noted that at 12:30 p.m. on December 5, 2005 he called
appellant and Louis F. Ruggieri, National Association of Postal Supervisors (NAPS)
representative, into his office for a predisciplinary interview with appellant. He stated that
appellant refused to answer questions asked of him, stated that he did not want Mr. Ruggieri to
be his representative, advised that he was sick and went home. Mr. Thompson provided a list of
the questions he asked appellant, which were in regard to overtime. In a December 8, 2005
statement, Mr. Ruggieri noted meeting with appellant and Mr. Thompson on December 5, 2005.
He stated that, when appellant was informed that it was a predisciplinary interview and that
Mr. Ruggieri was his representative, appellant stated that he did not choose Mr. Ruggieri and,
therefore, did not consider the meeting to be valued and would not answer the questions.
Mr. Ruggieri concluded, “To be concise, we reached an obstacle that I never encountered before
and I believe both [appellant] and the [postmaster] were upset.”
By letter dated December 16, 2005, the Office advised appellant that the evidence
submitted was insufficient to establish his claim. It advised him of the evidence needed to
support his claim. Appellant was given 30 days to respond.
In a January 17, 2006 decision, the Office denied the claim finding that there were no
compensable factors of employment.
On January 8, 2007 appellant, through his attorney, requested reconsideration. He
submitted a disability slip dated December 12, 2005 in which Dr. Pascal advised that appellant
could not work. On December 19, 2005 Dr. Pascal advised that he had seen appellant on
December 5, 2005 in severe distress, noting that he reported that on December 3, 2005
Mr. Thompson told him that he was “f***ing dead” and other employees reported that
Mr. Thompson told them the same thing. He indicated that appellant stated that Mr. Thompson
became verbally abusive at the December 5, 2005 meeting which caused flashbacks. Dr. Pascal
noted that appellant had been under his care for over three years and that he had been unable to
get off work to attend therapy sessions since October 2005. He diagnosed post-traumatic stress
disorder, major depressive disorder with anxious overtones and sleep disorder. Dr. Pascal
concluded that “the systematic verbal abuse which [appellant] has experienced in the hands of
his superior was the proximate cause of his disabling psychiatric and physical condition from
December 5, 2005 to the present.” On January 4, 2006 he diagnosed severe post-traumatic stress
disorder and major depressive disorder and advised that appellant could not work. In progress

1

The instant claim was adjudicated by the Office under file number 022510030. In an August 17, 2005 decision,
Docket No. 05-1083, file number 022031206, the Board determined that the case was not in posture as to whether it
sustained a recurrence of disability on February 24, 2003 of an accepted cervical and thoracic subluxation and acute
post-traumatic stress disorder. In a September 12, 2006 decision regarding a claim filed on February 20, 2003, the
Board found that appellant did not meet his burden of proof to establish that he sustained an emotional condition in
the performance of duty. Docket No. 06-177, file number 022036993.

2

notes dated February 2 to May 1, 2006, Dr. Pascal reiterated his findings and advised that
appellant could not work.
In a February 2, 2006 statement, appellant alleged that since October 31, 2005 he had not
been receiving psychotherapy because Mr. Thompson would not allow him to leave work to see
his doctor. He alleged that, on December 3, 2005, on the work floor, Mr. Thompson pointed a
finger at him and stated that he was “f***ing dead” and also made the statement to Mr. Ruggieri
and Keith Hemming, a letter carrier, who was nearby. Appellant stated that he was also upset
about a telephone call from Mr. Thompson and that, at the meeting on December 5, 2005, he
requested a different NAPS representative. When he stood to leave, Mr. Thompson ordered him
to sit down, stating that the meeting was a predisciplinary interview and that he would record
that appellant refused to answer the questions posed. Appellant alleged that Mr. Thompson
became “extremely hostile, unprofessional and intimidating with his tone, language and
movements towards me.”
In a January 17, 2007 statement, regarding appellant’s psychotherapy appointments,
Mr. Thompson stated that he asked appellant to schedule them on his days off or before or after
work. He denied the workroom floor incident of December 3, 2005 and noted that he did not
curse at appellant. Mr. Thompson indicated that the meeting held on December 5, 2005 was to
address appellant’s poor performance. When appellant stood up at one point, Mr. Thompson
requested that he stay seated until the interview was completed. He noted that Mr. Ruggieri was
present during the entire meeting. Mr. Ruggieri provided a January 18, 2007 statement in which
he recalled that appellant did not want him as his representative. He told appellant that he was
uncertain whether he could choose who represented him but would find out. Mr. Ruggieri did
not recall Mr. Thompson ever cursing at appellant at any time or at any place in the employing
establishment. At the December 5, 2005 meeting appellant refused to recognize it as a
predisciplinary interview and refused to answer questions. In a statement dated January 25,
2007, Mr. Hemmings, a letter carriers’ union representative, advised that he did not recall
Mr. Thompson every cursing appellant at any time or any place in the employing establishment.
In a March 2, 2007 decision, the Office denied modification of the January 17, 2006
decision.
LEGAL PRECEDENT
To establish his claim that he sustained an emotional condition in the performance of
duty, appellant must submit the following: (1) medical evidence establishing that he has an
emotional or stress-related disorder; (2) factual evidence identifying employment factors or
incidents alleged to have caused or contributed to his condition; and (3) rationalized medical
opinion evidence establishing that the identified compensable employment factors are causally
related to his stress-related condition.2
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,3 the Board
2

Leslie C. Moore, 52 ECAB 132 (2000).

3

28 ECAB 125 (1976).

3

explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under the Federal Employees’ Compensation Act.4
There are situations where an injury or illness has some connection with the employment but
nevertheless does not come within coverage under the Act.5 When an employee experiences
emotional stress in carrying out his or her employment duties, and the medical evidence
establishes that the disability resulted from an emotional reaction to such situation, the disability
is generally regarded as due to an injury arising out of and in the course of employment. This is
true when the employee’s disability results from his or her emotional reaction to a special
assignment or other requirement imposed by the employing establishment or by the nature of the
work.6 A claimant must support his or her allegations with probative and reliable evidence.
Personal perceptions alone are insufficient to establish an employment-related emotional
condition.7
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under the Act.8 Where the evidence
demonstrates that the employing establishment either erred or acted abusively in discharging its
administrative or personnel responsibilities, such action will be considered a compensable
employment factor.9
For harassment or discrimination to give rise to a compensable disability under the Act,
there must be evidence introduced which establishes that the acts alleged or implicated by the
employee did, in fact, occur. Mere perceptions of harassment or discrimination are not
compensable under the Act. Unsubstantiated allegations of harassment or discrimination are not
determinative of whether such harassment or discrimination occurred. A claimant must establish
a factual basis for his or her allegations with probative and reliable evidence. Grievances and
Equal Employment Opportunity (EEO) complaints, by themselves, do not establish that work
place harassment or unfair treatment occurred. Where an employee alleges harassment and cites
specific incidents, the Office or other appropriate fact finder must determine the truth of the
allegations. The issue is not whether the claimant has established harassment or discrimination
under EEO Commission standards. Rather, the issue is whether the claimant under the Act has
submitted sufficient evidence to establish a factual basis for the claim by supporting his or her
allegations with probative and reliable evidence.10

4

5 U.S.C. §§ 8101-8193.

5

See Robert W. Johns, 51 ECAB 137 (1999).

6

Lillian Cutler, supra note 3.

7

Roger Williams, 52 ECAB 468 (2001).

8

Charles D. Edwards, 55 ECAB 258 (2004).

9

Kim Nguyen, 53 ECAB 127 (2001).

10

James E. Norris, 52 ECAB 93 (2000).

4

The Board has recognized the compensability of verbal altercations or abuse when
sufficiently detailed by the claimant and supported by the record. This does not imply, however,
that every statement uttered in the workplace will give rise to coverage under the Act.11 The
mere fact that a supervisor or employee may raise his or her voice during the course of a
conversation does not warrant a finding of verbal abuse.12
ANALYSIS
The Board finds that appellant did not meet his burden of proof to establish that he
sustained an employment-related emotional condition. Appellant initially alleged that he
experienced stress at a meeting held on December 5, 2005 when the postmaster, Mr. Thompson
called appellant into his office for a predisciplinary interview. Administrative and personnel
matters are not considered factors of employment absent error or abuse by the employing
establishment.13 An employee’s complaints concerning the manner in which a supervisor
performs his or her duties as a supervisor or the manner in which a supervisor exercises
supervisory discretion fall, as a rule, outside the scope of coverage provided by the Act.14
Investigations and counseling sessions, like the December 5, 2005 meeting, are administrative
matters of the employer and are not covered under the Act unless there is evidence of error or
abuse.15 The Board finds that in this case Mr. Thompson acted within his supervisory discretion
by calling a meeting on December 5, 2005 with appellant and Mr. Ruggieri to discuss appellant’s
handling of overtime. A claimant’s own feeling or perception that a form of criticism by or
disagreement with a supervisor is unjustified, inconvenient or embarrassing is self-generated and
does not give rise to coverage under the Act absent evidence that the interaction was, in fact,
erroneous or abusive. This principle recognizes that a supervisor or manager must be allowed to
perform his or her duties and that, in performing such duties, employees will at times dislike the
actions taken.16 Mr. Thompson explained why the meeting was held, and Mr. Ruggieri stated
that he attended the meeting as appellant’s representative. Appellant alleged that Mr. Thompson
became verbally abusive at the meeting. However, his allegation was not supported by the
statements of Mr. Ruggieri, who was present on that date. Mr. Ruggieri noted that appellant
objected to the meeting, to his representation of him and that he would not answer
Mr. Thompson’s questions. Mr. Ruggieri did not support appellant’s allegation of verbal abuse
by Mr. Thompson. There is no evidence of record to establish that the December 5, 2005
meeting was erroneous or that Mr. Thompson was abusive in his interactions with appellant.
This is not a compensable factor of employment.17
11

Peter D. Butt, 56 ECAB ____ (Docket No. 04-1255, issued October 13, 2004).

12

Joe M. Hagewood, 56 ECAB ____ (Docket No. 04-1290, issued April 26, 2005).

13

Kim Nguyen, supra note 9.

14

Marguerite J. Toland, 52 ECAB 294 (2001).

15

See Andrew Wolfgang-Masters, 56 ECAB ____ (Docket No. 05-1, issued March 22, 2005).

16

See Michael A. Deas, 53 ECAB 208 (2001).

17

See Roger W. Robinson, 54 ECAB 846 (2003).

5

Appellant contended that on December 3, 2005 Mr. Thompson cursed at him and
repeated his remark to Mr. Ruggieri and Mr. Hemmings. There is, again, no evidence of record
to support appellant’s allegations. Mr. Thompson denied cursing at appellant and both
Mr. Ruggieri and Mr. Hemmings provided statements noting that Mr. Thompson had never
cursed at appellant. Unsubstantiated allegations of harassment or discrimination are not
determinative of whether such harassment or discrimination occurred.18 There is no evidence
that appellant’s allegations are factual. This is not a compensable employment factor.
Appellant alleged that Mr. Thompson did not allow him to leave work for therapy
appointments. Generally, actions of the employing establishment in matters involving the use of
leave are not considered compensable factors of employment as they are administrative functions
of the employer and not duties of the employee. Approving or denying a leave request is an
administrative function of a supervisor.19 Here appellant submitted no evidence to establish his
allegation as factual. He has not established a compensable factor.
Appellant did not submit sufficient probative evidence to establish a compensable factor
of employment. He failed to establish that he sustained an emotional condition in the
performance of duty.20
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained an emotional condition in the performance of duty.

18

James E. Norris, supra note 10.

19

David C. Lindsey, Jr., 56 ECAB ____ (Docket No. 04-1828, issued January 19, 2005).

20

Because appellant failed to establish a compensable employment factor, it was not necessary to consider the
medical evidence. Marlon Vera, 54 ECAB 834 (2003).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 27, 2007 and finalized on March 2, 2007 be affirmed.
Issued: November 19, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

